Citation Nr: 0124043	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  95-35 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to service connection for a right shoulder 
disability.

Entitlement to service connection for a left shoulder 
disability.

Entitlement to service connection for a left hip disability.

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left knee disability.

Entitlement to service connection for bilateral hearing loss.

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for memory loss caused by cholecystectomy 
with common bile duct exploration and other treatment 
performed by VA during hospitalization from August 7 to 17, 
1990.

Whether the May 1954 RO rating decision contained CUE (clear 
and unmistakable error) for assigning a 20 percent evaluation 
for residuals of shell fragment wounds of the right leg, 
Muscle Group XI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from February 1951 to January 
1954.

This appeal came to the Board of Veterans' Appeals (Board) 
from December 1994 and July 1997 RO rating decisions that 
denied the claims for service connection for a shoulder 
disability, left hip condition, right and left knee 
conditions, memory loss, and hearing loss as not well 
grounded; denied the claim for benefits under 38 U.S.C.A. 
§ 1151 for memory loss caused by cholecystectomy with common 
bile duct exploration and other treatment performed by VA 
during hospitalization from August 7 to 17, 1990; and denied 
a motion to revise or reverse prior RO rating decisions based 
on CUE for assigning a 20 percent evaluation for residuals of 
shell fragment wounds of the right leg, Muscle Group XI, as 
not well grounded.  In June 1999, the Board remanded the case 
to the originating agency in order to schedule the veteran 
for a hearing before a member of the Board traveling to the 
RO (travel board hearing) as requested by the veteran.

In March 2001, the veteran testified before the undersigned 
at the RO.  At this hearing, the veteran withdrew the claim 
for service connection for memory loss, stating that he was 
claiming benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for memory loss based on cholecystectomy and treatment 
during a period of VA hospitalization in August 1990.  The 
veteran also testified to the effect that he was claiming 
service connection for right and left shoulder conditions, 
and that motion for revision of prior RO rating decisions was 
based on CUE in the May 1954 RO rating decision that failed 
to assign a 30 percent evaluation for the residuals of shell 
fragment wounds of the right leg, Muscle Group XI, based on 
severe injury due to a compound commuted fracture.  Hence, 
the Board has classified the issues as shown on the first 
page of this decision.

The issues, other than the issue of whether the May 1954 RO 
rating decision contained CUE for assigning a 20 percent 
evaluation for residuals of shell fragment wounds of the 
right leg, Muscle Group XI, will be addressed in the remand 
section of this decision.


FINDINGS OF FACT

1.  The May 1954 RO rating decision that assigned a 
20 percent evaluation for residuals of shell fragment wounds 
of the right leg, Muscle Group XI, was supported by the 
evidence then of record.

2.  The appropriate statutory and regulatory provisions for 
the establishment of a higher rating for the residuals of 
shell fragment wound of the right leg, Muscle Group XI, were 
considered and correctly applied in the May 1954 RO rating 
decision.


CONCLUSION OF LAW

The May 1954 RO rating decision, assigning a 20 percent 
evaluation for residuals of shell fragment wounds of the 
right leg, Muscle Group XI, did not contain CUE.  38 C.F.R. 
§ 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1951 to January 
1954.

Service medical records show that the veteran sustained shell 
fragments wound to the right upper extremity, right thigh, 
and right and left lower extremities in June 1952 in Korea.  
The summary of his hospitalization from August 1952 to March 
1953 notes a history of debridement of the wounds in Korea at 
an Evacuation Hospital.  A cast was place on the right leg 
and he was evacuated to Japan where he was further treated 
and observed at a Service Department General Hospital and 
then evacuated to Camp Pickett, Virginia.  At that 
installation, he was evaluated, his cast was changed, and he 
was begun on active physiotherapy with occupational therapy 
for regain of function of the right median nerve.  At Camp 
Pickett, he had a piece of shrapnel that was underneath the 
skin of the right medial aspect over the medial malleolus 
worked to the surface and removed.  A window was placed in 
the cast and the veteran had dressing applied to the area 
where this piece of shrapnel had been extracted and then he 
was transferred to this medical facility.  He underwent 
neuroplasty of the right wrist during this hospitalization.  
The diagnoses at discharge from this hospital was fracture, 
compound, comminuted, right tibia, now healed; and 
neurorrhaphy of the right median nerve, healing well, with 
return of function.

The veteran underwent a VA medical examination in April 1954.  
He complained of pain, but not to any severe extent.  There 
were scars of the right leg, including a scar on the medial 
aspect of the calf and on the lateral aspect of the calf with 
defects in the fascia, but no evidence of muscle hernia.  
These 2 scars were non tender to touch.  On the anterior 
aspect of the right leg, lower third, and on the medial 
aspect of the right ankle, there was an area of about 6 by 6 
inches of excessive keloid tissue due to healed mortar shell 
scars.  There was retained foreign material in the soft 
tissues.  There was no evidence of contracture of the right 
ankle.  There was good dorsiflexion, plantar flexion, 
eversion and inversion.   On the lateral aspect of the ankle 
and foot, there was evident a healed scar that was depressed 
with loss of tissue so that the peroneal group of muscles 
could be palpated and seen adherent to the scar.  Function of 
the ankle and foot was not disturbed.  The diagnoses included 
healed shrapnel wounds, right thigh, right leg, with small 
muscle hernia and defects in fascia and retained fragments, 
slightly symptomatic; and healed fracture, right tibia, with 
no evident atrophy and only approximately 1/4 inch of 
shortening of the right lower extremity, relatively 
asymptomatic.

The May 1954 RO rating decision, in part, granted service 
connection for residuals of shell fragment wounds of the 
right leg with fracture of tibia, and assigned a 20 percent 
evaluation for this condition under diagnostic code 5311.  
Service connection was also granted for residuals of shell 
fragment wounds of the right thigh with muscle hernia and 
retained fragments, and a 10 percent evaluation assigned for 
this condition.

The veteran's testimony before the undersigned in March 2001 
was to the effect that the May 1954 RO rating decision 
contained CUE for assigning a 20 percent evaluation for the 
residuals of shell fragments wounds to the right leg, Muscle 
Group XI.  The testimony was to the effect that this RO 
rating decision should have assigned a 30 percent rating for 
this condition under diagnostic code 5311 based on the 
compound, comminuted fracture of the right tibia.



B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, (West Supp. 2001) and 
to be codified as amended at 5102, 5103, 5106 and 5107) 
redefined VA's duty to assist a veteran in the development of 
a claim and eliminated the concept of a well-grounded claim.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's motion to revise the May 1954 RO 
rating decision based on CUE for assigning a 20 percent 
evaluation for the residuals of shell fragment wounds of the 
right leg, Muscle Group XI.  The Board recognizes that the RO 
denied this motion as not well grounded, but the veteran and 
his representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to this motion, that essentially notifies 
the veteran of the evidence needed to prevail on the motion.  
The Board finds that veteran and his representative are 
familiar with the relevant evidence and appropriate legal 
criteria with regard to this motion because they have argued 
it on the merits.  The Board also finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his motion and that there is no prejudice 
to him by appellate consideration of his motion at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the motion as required by the VCAA and for readjudication of 
the motion on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the motion to revise or reverse the May 1954 
RO rating decision based on CUE.  

The veteran asserts that the May 1954 RO rating decision 
contains CUE for assigning a 20 percent evaluation for the 
residuals of shell fragment wounds of the right leg, Muscle 
Group XI, because the muscle injury was severe and it should 
have been rated as 30 percent disabling under diagnostic code 
5311.  Previous determinations of the RO are final and 
binding, including decisions as to the degree of disability, 
and will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication,  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A zero percent evaluation is warranted for slight injury to 
Muscle Group XI (posterior and lateral crural muscles).  A 
10 percent evaluation is warranted for moderate injury to 
Muscle Group XI.  A 20 percent evaluation requires moderately 
severe injury and a 30 percent evaluation requires severe 
injury.  38 C.F.R. § 4.73, Code 5311.  38 C.F.R. § 4.73, Code 
5311, effective prior to and as of July 3, 1997.

The regulations for the evaluations of muscle injuries were 
revised effective from July 3, 1997.  62 Fed. Reg. 30235-
30240 (June 3, 1997).  The revised regulations currently in 
effect for the evaluations of muscle injuries are not for 
consideration because the veteran's claim of CUE in the May 
1954 RO rating decision must be considered based on the 
evidence and laws and regulations in effect at that time as 
noted above.

A slight injury is a simple wound of muscle without 
debridement, infection or effects of laceration.  Objective 
findings consist of slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.  A 
moderate injury is a through and through or deep penetrating 
wound of relatively short track by single bullet or small 
shell or fragment.  Objective findings are entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  A 
moderately severe injury is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indication on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance of moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  

Severe injury of a muscle is through and through or deep 
penetrating wound due to high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings include extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function. In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebra, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56, effective prior to July 3, 
1997.

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury for each group of muscles damaged.  
This section is to be taken as establishing entitlement to 
rating of severe grade when there is history of compound 
comminuted fracture and definite muscle or tendon damage from 
the missile.  There are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons repaired by suture, and in such case requirements for 
severe ratings are not necessarily met.  38 C.F.R. § 4.72, 
effective prior to July 3, 1997.

Service medical records show that the veteran sustained a 
compound comminuted fracture of the right tibia due to shell 
fragment wounds.  Statements and testimony of the veteran are 
to the effect that the May 1954 RO rating decision contained 
CUE for not assigning a 30 percent rating for the residuals 
of shell fragment wounds of the right leg, Muscle Group XI, 
based on the provisions of diagnostic code 5311 and 38 C.F.R. 
§ 4.56.  It is argued that these regulations provide for a 
rating based on severe muscle injury when there is a compound 
comminuted fracture of a bone with subsequent muscle damage.  
This argument fails to consider the provisions of 38 C.F.R. 
§ 4.72 that indicate a rating based on severe muscle injury 
is not always required when muscle damage related to a 
compound comminuted fracture of various bones, such as the 
tibia, does not result in significant muscle damage.  

The medical evidence of record at the time of the May 1954 RO 
rating decision consisted of service and VA medical records.  
The service medical records show that the comminuted fracture 
of the right tibia was healed at the time of the veteran's 
hospital discharge in March 1953, and the VA report of his 
examination in April 1954 reveals that the residuals of the 
comminuted fracture of the right tibia were relatively 
asymptomatic.  Under the circumstances, the Board finds that 
May 1954 RO rating decision that assigned a 20 percent 
evaluation for the residuals of shell fragment wounds of the 
right leg, Muscle Group XI, under diagnostic code 5311, was 
supported by the evidence then of record.  The Board also 
finds that the appropriate statutory and regulatory 
provisions for the establishment of a higher rating for these 
residuals were considered and correctly applied by the RO in 
that rating decision.  Hence, the Board finds that the May 
1954 RO rating decision that assigned a 20 percent evaluation 
for residuals of shell fragment wounds of the right leg, 
Muscle Group XI, may not be reversed or revised on the basis 
of CUE.



ORDER

The May 1954 RO rating decision, assigning a 20 percent 
evaluation for residuals of shell fragment wounds of the 
right leg, Muscle Group XI, did not contain CUE; the motion 
to revise or reverse that decision is denied.



REMAND

As noted above, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100, 5103A, 
and 5126, and to be codified as amended at 5102, 5103, 5106 
and 5107) and the recently enacted regulations redefined VA's 
duty to assist a veteran in the development of claims and 
eliminated the concept of a well-grounded claims.  The claims 
for service connection for right shoulder, left shoulder, 
left hip, right knee, and left knee disabilities, and 
bilateral hearing loss were denied as not well grounded.  
Hence, these claims should now be readjudicated by the RO on 
the merits prior to appellate consideration of the claims.

In this case, there is additional VA duty to assist the 
veteran in the development of the claims for service 
connection for various disorders and for benefits pursuant to 
38 U.S.C.A. § 1151 for memory loss caused by cholecystectomy 
with common bile duct exploration and treatment performed by 
VA during hospitalization from August 7 to 17, 1990.  The RO 
should notify the veteran of the evidence needed to 
successfully prove these claims and assist him in obtaining 
any relevant evidence.

Since the issuance of the most recent statement of the case 
and supplemental statement of the case to the veteran, 
additional evidence has been submitted that has not been 
considered by the RO.  Nor has the veteran or his 
representative waived initial consideration of this evidence 
by the RO.  Due process requires that the RO consider all 
records and provide the veteran with a related supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (2000).

A VA report of the veteran's outpatient treatment in March 
1993 shows audiometric findings, but this report contains 
insufficient information to determine whether the veteran has 
hearing loss that meets the criteria of 38 C.F.R. § 3.385 
(2000) in order to be eligible for a grant of service 
connection for this condition.  Under the circumstances, the 
veteran should be provided with a VA audiometric evaluation 
to determine the nature and extent of his current hearing 
loss and to obtain an opinion as to the cause of any hearing 
loss found.

A review of the evidence shows that service connection is 
currently in effect for the veteran's loss of use of the 
right hand and right foot, rated 100 percent; residuals of 
shell fragment wounds of the right thigh, rated 30 percent; 
thoraco-lumbar scoliosis, rated 20 percent; post operative 
gastrectomy, rated 20 percent; a shell fragment wound scar of 
the left popliteal region, rated zero percent; a shell 
fragment wound scar of the right calf, rated zero percent; 
and sub-endocardial infarction, rated zero percent.  The 
medical evidence reveals that he has metallic fragments 
within the soft tissues of both knees and arthritis of 
various joints.  The medical evidence also reveals that he 
has memory loss and conflicting opinions as to the cause of 
this condition.  In light of the veteran's medical history, 
including the nature of his service-connected disabilities, 
it is the judgment of the Board that the veteran should be 
provided with a VA medical examination in order to determine 
the nature and extent of any right shoulder disability, left 
shoulder disability, left hip disability, right knee 
disability, and left knee disability, and to obtain opinions 
as to the etiology of any conditions founds, as well as an 
opinion as to the cause of the memory loss.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).


In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for a right shoulder 
disability, a left shoulder disability, a 
left hip disability, a right knee 
disability, a left knee disability, and 
hearing loss since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.


2.  The veteran should be scheduled for a 
VA audiometric evaluation to determine 
the nature and extent of any hearing 
loss.  A VA Form 10-2464 should be 
completed in conjunction with this 
evaluation and a medical opinion provided 
as to the cause of any hearing loss 
found.


3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any right 
shoulder disability, left shoulder 
disability, left hip disability, right 
knee disability, and left knee 
disability, and to obtain opinions as to 
the etiology of these conditions.  The 
examiner should give fully reasoned 
opinions as to the etiology of any right 
shoulder disability, left shoulder 
disability, left hip disability, right 
knee disability, and left knee disability 
found, including an opinion as to whether 
it is at least as likely as not that any 
of these conditions were caused by a 
service-connected disability or increased 
the level of disability of any of these 
conditions.  If a service-connected 
disability aggravated any of these 
conditions, the level of disability 
attributable to such aggravation should 
be reported, that is the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  The examiner should support 
the opinions by discussing medial 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folders 
must be made available to the physician 
and reviewed prior to the examination.

The examiner at the above examination or 
other appropriate medical specialist 
should review the medical evidence in the 
veteran's claims folders and express an 
opinion as to the etiology of the 
veteran's memory loss, including whether 
it is as likely as not that this 
condition was caused by treatment during 
the veteran's hospitalization at a VA 
medical facility from August 7 to 17, 
1990, for acute cholecystitis.  The 
examiner or other appropriate specialist 
should support the opinion by discussing 
medical principles as applied to specific 
medical evidence in this case, including 
the conflicting opinions as to the cause 
of the memory loss.


4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should review the claims.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be given the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 



